Title: From James Madison to Thomas Jefferson, 15 February 1787
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York Feby. 15th. 1787
My last was from Richmond of the 4th. of December, and contained a sketch of our legislative proceedings prior to that date. The principal proceedings of subsequent date relate as nearly as I can recollect 1st. to a rejection of the Bill on crimes & punishments, which after being altered so as to remove most of the objections as was thought, was lost by a single vote. The rage agst. Horse stealers had a great influence on the fate of the Bill. Our old bloody code is by this event fully restored, the prerogative of conditional pardon having been taken from the Executive by a Judgmt. of the Court of Appeals, and the temporary law granting it to them having expired and been left unrevived. I am not without hope that the rejected bill will find a more favorable disposition in the next Assembly. 2dly. to the bill for diffusing knowledge. It went through two readings by a small majority and was not pushed to a third one. The necessity of a systematic provision on the subject was admitted on all hands. The objections agst. that particular provision were 1. the expence; wch. was alledged to exceed the ability of the people 2. the difficulty of executing it in the present sparse settlement of the Country. 3. the inequality of the districts as contended by the Western members. The last objection is of little weight and might have been easily removed if it had been urged in an early stage of the discussion. The bill now rests on the same footing with the other unpassed bills in the Revisal. 3dly. to the Revisal at large. It was found impossible to get thro’ the system at the late session for several reasons. 1. the changes which have taken place since its compilement, in our affairs and our laws: particularly those relating to our Courts, called for changes in some of the bills which could not be made with safety by the Legislature. 2. the pressure of other business which tho’ of less importance in itself, yet was more interesting for the moment. 3. the alarm excited by an approach toward the Execution-Bill which subjects land to the payment of debts. This bill could not have been carried, was too important to be lost, and even too difficult to be amended without destroying its texture. 4. the danger of passing the Repealing Bill at the end of the Code, before the operation of the various amendments &c. made by the Assembly could be leisurely examined by competent Judges. Under these circumstances it was thought best to hand over the residue of the work to our successors, and in order to have it made compleat, Mr. Pendleton, Mr. Wythe & Blair were appd. a Committee to amend the unpassed bills & also to prepare a supplemental revision of the laws which have been passed since the original work was executed. It became a critical question with the friends of the Revisal whether the parts of the Revisal actually passed shd. be suspended in the meantime, or left to take their operation. The first plan was strongly recommended by the advantage of giving effect to the system at once, and by the inconveniency arising from the latter of leaving the old laws to a constructive repeal only. The latter notwithstanding was preferred as putting the adopted bills out of the reach of a succeeding Assembly, which might possibly be unfriendly to the system altogether. There was good reason to suspect Mr. Henry who will certainly be then a member. By suffering the bills which have passed to take effect, in the meantime it will be extremely difficult to get rid of them. 4thly. Religion. The Act incorporating the protestant Episcopal Church excited the most pointed opposition from the other Sects. They even pushed their attacks agst. the reservation of the Glebes &c. to the Church exclusively. The latter circumstance involved the Legislature in some embarrassment. The result was a repeal of the Act, with a saving of the property. 5th. The district Courts. After a great struggle they were lost in the House of Delegates by a single voice. 6thly taxes; the attempts to reduce former taxes were baffled, and sundry new taxes added; on lawyers 1/10 of their fees, on Clks of Courts ¼ of do. on doctrs. a small tax, a tax on houses in towns so as to level their burden with that of real estate in the Country, very heavy taxes on riding carriages, &c. Besides those an additional duty of 2 Per Ct. ad valorem on all merchandizes imported in vessels of nations not in treaty with the U. S. an addl. duty of 4 d. on every gallon of Wine except French Wines, and of 2 d. on every gallon of distilled Spirits except French brandies which are made duty free. The exceptions in favor of France were the effect of the sentiments & regulations communicated to you by Mr. Calonne. A printed copy of the communication was recd. the last day of the Session in a newspaper from N. York and made a warm impression on the Assembly. Some of the taxes are liable to objections, and were much complained of. With the additional duties on trade they will considerably enhance our revenue. I should have mentioned a duty of 6/. per Hhd. on Tobo. for complying with a special requisition of Congs. for supporting the corps of men raised for the public security. 7th. the Mississippi. At the date of my last the House of Delegates only had entered into Resolutions agst. a surrender of the right of navigating it. The Senate shortly after concurred. The States South of Virga. still adhere as far as I can learn to the same ideas as have governed Virginia. N. Jersey one of the states in Congress which was on the opposite side has now instructed her Delegates agst. surrendering to Spain the navigation of the River even for a limited time. And Pena. it is expected will do the same. I am told that Mr. Jay has not ventured to proceed in his project and I suppose will not now do it. 8th. The Convention for amending the federal Constitution. At the date of my last Virga. had passed an Act for appointing deputies. The deputation consists of Genl. Washington Mr. Henry late Govr. Mr. Randolph present Govr. Mr. Blair Mr. Wythe. Col. Mason & Js. M. North-Carola. has also made an appt. including her present & late Govr. S. C. it is expected by her delegates in Congs. will not fail to follow these examples. Maryland has determined I just hear to appt. but has not yet agreed on her deputies. Delaware, Penna. & N. Jy. have made respectable appointmts. N. York has not yet decided on the point. Her Assembly has just rejected the impost which has an unpropitious aspect. It is not clear however that she may not yet accede to the other measure. Connecticut has a great aversion to Conventions, and is otherwise habitually disinclined to abridge her State prerogatives. Her concurrence nevertheless is not despaired of. Massts. it is said will concur, though hitherto not well inclined. N. Hampshire will probably do as she does. Rhode Island can be relied on for nothing that is good. On all great points she must sooner or later bend to Massts. & Connecticut.
Having but just come to this place I do not undertake to give you any general view of American Affairs, or of the particular state of things in Massts. The omission is probably of little consequence as information of this sort must fall within your correspondence with the Office of foreign Affairs. I shall not however plead this consideration in a future letter when I hope to be more able to write fully.
Mr. Fitzhugh has paid into my hands for your use £58–6.–8. Virga. Currency in discharge of 1000 livres advanced to him in France. He was anxious to have settled it according to the actual exchange instead of the legal one of 33⅓ on the British standard, and even proposed the addition of Interest. I did not hesitate to conclude that I should fulfill your intentions by rejecting both. I have sent to Mrs. Carr £25 for the use of your nephews as you directed. The balance is in my hands subject to your orders tho’ I shall venture to apply it in the same way if I shd. be apprized of its being necessary to prevent interruption to the studies of the Young gentlemen. My last informed you of the progress &c. of Master Peter. I have since recd. from the presidt. of Hampden Sydney a letter containing the following paragraph. “Dabney Carr is a boy of very promising genius & very diligent application. He conducts himself with a good deal of prudence, & I hope will answer the expectations of his friends. I was afraid at first that he was dull or indolent from his appearance, but I find myself agreeably disappointed. His principal study at present is the Latin language, but he is also obliged to pay some attention to his native tongue.[”] I remain Dr. Sir Yr. Affecte. friend
Js. Madison Jr
